Case 0:17-cv-60533-JEM Document 217-4 Entered on FLSD Docket 08/02/2019 Page 1 of 3



                                                                       Page 1

   1                       UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
   2
                  CASE NO.:   1:17-cv-60533-MARTINEZ/OTAZO-REYES
   3
   4
   5      RODNEY SCOTT PATTERSON,
   6                  Plaintiff,
   7      vs.
   8      AMERICAN AIRLINES, INC., a Delaware
          Corporation,
   9
                      Defendant.
  10      ________________________________________/
  11
  12                               Amlong & Amlong, P.A.
                                   500 Northeast 4th Street
  13                               Second Floor
                                   Fort Lauderdale, Florida 33301
  14                               Thursday, June 7, 2018
                                   1:19 p.m. - 3:48 p.m.
  15
  16
  17             VIDEOTAPED DEPOSITION OF GLENN R. CADDY, Ph.D.
  18
  19
  20
  21                  Taken on behalf of the Defendant before
  22      Christine Savoureux-Mariner, Florida Professional
  23      Reporter and Notary Public in and for the State
  24      of Florida at Large, pursuant to Notice of Taking
  25      Deposition in the above cause.

                                    Veritext Legal Solutions

                         ATTACHMENT 4
       800-726-7007                                                       305-376-8800
Case 0:17-cv-60533-JEM Document 217-4 Entered on FLSD Docket 08/02/2019 Page 2 of 3



                                                                       Page 6

   1             reporter to mark the Notice of Deposition as
   2             Exhibit 1, and I'll hand a copy to counsel.
   3                  (The referred-to document was marked for
   4      identification as Defendant's Exhibit 1.)
   5      BY MR. HOLT:
   6             Q    Dr. Caddy, have you seen Exhibit 1 before?
   7             A    No.
   8             Q    I'd like you to take a look page 3 of
   9      Exhibit 1, which identifies documents to bring with you
  10      to this deposition.      Have you brought any documents
  11      today in response to page 3 of Exhibit 1?
  12             A    "Any and all reports and opinions prepared by
  13      you in this case."      Essentially, in my head, and there
  14      are some documents that address that, but I haven't
  15      prepared a specific forensic report.
  16             Q    We do have a copy of the expert disclosures,
  17      so just to be clear, I'm only looking for documents
  18      outside of the expert disclosures.
  19             A    Okay.   "Any and all materials relied on" -- I
  20      brought materials.      "Any and all materials considered in
  21      any manner, whether or not you relied on objective" --
  22      yes, number 3.
  23                  Number 4, "all communications with Edwin
  24      Bercaw, including any persons, and Dr. Bercaw's office
  25      regarding Plaintiff Rodney Scott Patterson."             As to

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:17-cv-60533-JEM Document 217-4 Entered on FLSD Docket 08/02/2019 Page 3 of 3



                                                                       Page 7

   1      number 4, there is no document that I have.             I do have a
   2      memory of communicating with Dr. Bercaw.
   3             Q    Okay.   And we will talk a little bit about
   4      that --
   5             A    Okay.
   6             Q    -- a little bit later.
   7                  MR. HOLT:    For the documents that you did
   8             bring with you, in addition to the experts
   9             disclosures in this case, Counsel, can we arrange,
  10             after this deposition is over, for me to get a copy
  11             of those?
  12                  MR. AMLONG:     Sure.
  13                  MR. HOLT:    Rather than taking the deposition
  14             time, and your valuable time, Dr. Caddy.
  15                  THE WITNESS:      Just for clarity's sake, are we
  16             including this?
  17                  MR. HOLT:    I have a copy of that and I'm about
  18             to show you a copy of that right now --
  19                  THE WITNESS:      Okay, fine.
  20                  MR. HOLT:    -- so I think you've --
  21                  THE WITNESS:      Yes.
  22                  MR. HOLT:    -- pre-anticipated -- that's
  23             redundant.   You've anticipated my line of
  24             questioning.
  25                  Madame Court Reporter, I would like to mark

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
